Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2016

                                    No. 04-16-00220-CR

                                    Russell Lee BURKE,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                      From the 33rd District Court, Llano County, Texas
                                  Trial Court No. CR6998
                        Honorable Jerry Allan Garrett, Judge Presiding


                                       ORDER

    Appellant’s emergency motion for extension of time to file their brief is hereby
GRANTED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court